Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Shenandoah Telecommunications Company: We consent to the incorporation by reference in the registration statements No. 333-21733 on Form S-8,No. 333-74297 on Form S3-D, and No. 333-127342 on Form S-8 of Shenandoah Telecommunications Company of our reports dated March 8, 2011, with respect to the consolidated balance sheets of Shenandoah Telecommunications Company and subsidiariesas of December 31, 2010 and 2009, and the related consolidated statements of income, shareholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2010, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reportsappear in the December 31, 2010 Annual Report on Form 10-K of Shenandoah Telecommunications Company. /s/ KPMG LLP Richmond, Virginia March 8, 2011
